ORDER
The Office of Attorney Ethics having reported to the Court that RICHARD W. RAINES of RAHWAY, who was admitted to the bar of this State in 1997, has failed to comply with the Order of the Court filed on July 3, 2002, that imposed deadlines for respondent to comply with certain provisions of previous Orders of the Court, failing which respondent would be temporarily suspended from practice without further notice, and good cause appearing;
It is ORDERED that RICHARD W. RAINES is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that RICHARD W. RAINES remain suspended from practice until he cooperates fully with the Office of Attorney Ethics and provides the Office of Attorney Ethics with all reports as required by Orders filed on July 3, 2002, December 8, 2002, February 1, 1999, and November 5, 1997; and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics three drug-screening *334reports of screening tests to be taken at seven-day intervals, each showing that respondent is drug-free; and it is further
ORDERED that RICHARD W. RAINES be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RICHARD W. RAINES comply with Rule 1:20-20 dealing with suspended attorneys.